Citation Nr: 9917673	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.   96-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The veteran had active service from January 1961 to May 1962.  
He died in March 1995.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service-connection for the cause 
of the veteran's death on the basis that the claim was not 
well grounded.


REMAND

At the time of the veteran's death, he was service connected 
for far advanced, inactive pulmonary tuberculosis, rated 30 
percent disabling.  A certified copy of the veteran's death 
certificate, signed by the Coroner in March 1995, states that 
he died of organic heart disease.  A certified copy of the 
death certificate signed by the Coroner in September 1995 
indicates that he died of organic heart disease and pulmonary 
tuberculosis.  The terminal hospital records show that the 
cause of death was cardiopulmonary arrest secondary to heart 
disease.  The physician who made this diagnosis appears to be 
the same physician whose name appears on the death 
certificate as attending physician, A.K. Nagendra, M.D.  The 
Board requires clarification as to the reason the death 
certificate was amended.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the Coroner, 
Samuel T. Clark, Paulding County, 
Georgia, and ask for a written 
explanation as to why the cause of the 
veteran's death was amended to include 
pulmonary tuberculosis.

2.  The RO should contact Dr. Nagendra, 
who was a physician at Paulding Memorial 
Medical Center at the time of the 
veteran's death, and ask him for a 
written explanation as to why the cause 
of the veteran's death was amended to 
include pulmonary tuberculosis.

3.  The RO should ask the appellant to 
identify the  health care providers who 
treated the veteran for heart disease and 
pulmonary tuberculosis.  The RO should 
take the necessary steps to obtain these 
records.

4.  After completion of the above, the RO 
should forward the claims folder to a VA 
physician for opinion as to whether the 
veteran's service connected pulmonary 
tuberculosis caused or contributed 
substantially or materially to his death.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

6.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned tot he Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









